PER CURIAM.
Simmons appeals the summary denial of his motion for post conviction relief.. All defendants whose judgments and sentences became final prior to January 1, 1985 had only until January 1, 1987 to file for relief under Florida Rule of Criminal Procedure 3.850. The Florida Bar re Amendment to Rules of Criminal Procedure (Rule 3.850), 460 So.2d 907, 908 (Fla.1984); Fla.R. Crim.P. 3.850. Simmons’s judgment and sentence were finalized on May 26, 1981, *366but he failed to file his Rule 3.850 motion until March 5, 1987, more than three months after the January 1 deadline. Therefore, the trial court properly denied his untimely motion. Accordingly, the order under review is
Affirmed.